Name: Council Decision (CFSP) 2016/1755 of 30 September 2016 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: 2016-10-01

 1.10.2016 EN Official Journal of the European Union L 268/85 COUNCIL DECISION (CFSP) 2016/1755 of 30 September 2016 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015 the Council adopted Decision (CFSP) 2015/1333 (1). (2) On 31 March 2016 the Council adopted Decision (CFSP) 2016/478 (2) adding three persons for a period of 6 months to the list of persons subject to restrictive measures as set out in Annexes II and IV to Decision (CFSP) 2015/1333. (3) In view of the gravity of the situation the Council has decided that the restrictive measures should be maintained for a further period of 6 months and that the reasons for three persons should be amended. (4) Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2015/1333 is amended as follows: (1) in Article 17, paragraphs 3 and 4 are replaced by the following: 3. The measures referred to in Article 8(2) shall apply with regard to entry numbers 16, 17 and 18 in Annex II until 2 April 2017. 4. The measures referred to in Article 9(2) shall apply with regard to entry numbers 21, 22 and 23 in Annex IV until 2 April 2017.; (2) Annexes II and IV to Decision (CFSP) 2015/1333 are amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 30 September 2016. For the Council The President M. LAJÃ Ã K (1) Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (OJ L 206, 1.8.2015, p. 34). (2) Council Decision (CFSP) 2016/478 of 31 March 2016 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya (OJ L 85, 1.4.2016, p. 48). ANNEX The entries concerning the persons listed below, as set out in Annexes II and IV to Decision (CFSP) 2015/1333, are replaced by the following entries: ANNEX II LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 8(2) A. Persons Name Identifying information Reasons Date of listing 16. SALEH ISSA GWAIDER, Agila d.o.b. 1 June 1942 Place of birth: Elgubba, Libya. Passport: D001001 (Libya), issued 22 January 2015. Agila Saleh has been the President of the Libyan House of Representatives since 5 August 2014. On 17 December 2015 Saleh stated his opposition to the Libya Political Agreement signed on 17 December 2015. As the President of the Council of Deputies, Saleh has obstructed and undermined the Libyan political transition, including by refusing several times to call a vote on the Government of National Accord ( GNA ). On 23 August 2016, Saleh addressed a letter to the Secretary-General of the United Nations, in which he criticised the United Nations' support to the GNA which he described as the imposition of a group of individuals on the Libyan people ( ¦) in breach of the Constitution and the United Nations Charter . He criticised the adoption of United Nations Security Council Resolution 2259(2015) which endorsed the Skhirat Agreement, and he threatened to bring the United Nations, which he holds responsible for unconditional and unjustified  support to an incomplete Presidency Council, as well as the UN Secretary-General, before the International Criminal Court for violating the UN Charter, the Libyan Constitution and the sovereignty of Libya. Those statements undermine the support for mediation by the UN and the UN Support Mission in Libya (UNSMIL), as expressed by all relevant UN Security Council Resolutions, notably Resolution 2259(2015). On 6 September 2016, Saleh paid an official visit to Niger with Abdullah al-Thani, Prime Minister  of the non-recognised government of Tobruk, even though Resolution 2259(2015) calls for the ceasing of support to and official contact with parallel institutions which claim to represent the legitimate authority but are not parties to the Agreement. 1.4.2016 17. GHWELL, Khalifa a.k.a. AL GHWEIL, Khalifa AL-GHAWAIL, Khalifa d.o.b. 1 January 1956 Place of birth: Misurata, Libya Nationality: Libya Passport: A005465 (Libya), issued 12 April 2015, expires 11 April 2017 Khalifa Ghwell was the so-called Prime Minister and Defence Minister  of the internationally unrecognised General National Congress ( GNC ) (also known as the National Salvation Government ), and as such was responsible for their activities. On 7 July 2015 Khalifa Ghwell showed his support for the Steadfastness Front (Alsomood), a new military force of 7 brigades to prevent a unity government from forming in Tripoli, by attending the signing ceremony to inaugurate the force with GNC President  Nuri Abu Sahmain. As GNC Prime Minister , Ghwell has played a central role in obstructing the establishment of the GNA established under the Libya Political Agreement. On 15 January 2016, in his capacity as the Tripoli GNC's Prime Minister and Minister of Defence , Ghwell ordered the arrest of any members of the new Security Team, appointed by the Prime Minister Designate of the Government of National Accord, who set foot in Tripoli. On 31 August 2016 he ordered the Prime Minister  and the Defence Minister  of the National Salvation Government  to return to work after the HoR had rejected the GNA. 1.4.2016 18. ABU SAHMAIN, Nuri a.k.a. BOSAMIN, Nori BO SAMIN, Nuri d.o.b. 16.5.1956 Place of birth: Zouara/Zuwara, Libya Nuri Abu Sahmain used to be the so-called President  of the internationally unrecognised General National Congress ( GNC ) (also known as the National Salvation Government ), and as such is responsible for their activities. As GNC President , Nuri Abu Sahmain has played a central role in obstructing and opposing the Libyan Political Agreement and the establishment of the Government of National Accord ( GNA ). On 15 December 2015 Sahmain called for the postponement of the Libya Political Agreement scheduled to be agreed at a meeting on 17 December. On 16 December 2015 Sahmain issued a statement that the GNC did not authorise any of its members to participate in the meeting or sign the Libya Political Agreement. On 1 January 2016 Sahmain rejected the Libyan Political Agreement in talks with the United Nations Special Representative. 1.4.2016 ANNEX IV LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 9(2) A. Persons Name Identifying information Reasons Date of listing 21. SALEH ISSA GWAIDER, Agila d.o.b. 1 June 1942 Place of birth: Elgubba, Libya. Passport: D001001 (Libya), issued 22 January 2015. Agila Saleh has been the President of the Libyan House of Representatives since 5 August 2014. On 17 December 2015 Saleh stated his opposition to the Libya Political Agreement signed on 17 December 2015. As the President of the Council of Deputies, Saleh has obstructed and undermined the Libyan political transition, including by refusing several times to call a vote on the Government of National Accord ( GNA ). On 23 August 2016, Saleh addressed a letter to the Secretary-General of the United Nations, in which he criticised the United Nations' support to the GNA which he described as the imposition of a group of individuals on the Libyan people ( ¦) in breach of the Constitution and the United Nations Charter . He criticised the adoption of United Nations Security Council Resolution 2259(2015) which endorsed the Skhirat Agreement, and he threatened to bring the United Nations, which he holds responsible for unconditional and unjustified  support to an incomplete Presidency Council, as well as the UN Secretary-General, before the International Criminal Court for violating the UN Charter, the Libyan Constitution and the sovereignty of Libya. Those statements undermine the support for mediation by the UN and the UN Support Mission in Libya (UNSMIL), as expressed by all relevant UN Security Council Resolutions, notably Resolution 2259(2015). On 6 September 2016, Saleh paid an official visit to Niger with Abdullah al-Thani, Prime Minister  of the non-recognised government of Tobruk, even though Resolution 2259(2015) calls for the ceasing of support to and official contact with parallel institutions which claim to represent the legitimate authority but are not parties to the Agreement. 1.4.2016 22. GHWELL, Khalifa a.k.a. AL GHWEIL, Khalifa AL-GHAWAIL, Khalifa d.o.b. 1 January 1956 Place of birth: Misurata, Libya Nationality: Libya Passport: A005465 (Libya), issued 12 April 2015, expires 11 April 2017 Khalifa Ghwell was the so-called Prime Minister and Defence Minister  of the internationally unrecognised General National Congress ( GNC ) (also known as the National Salvation Government ), and as such was responsible for their activities. On 7 July 2015 Khalifa Ghwell showed his support for the Steadfastness Front (Alsomood), a new military force of 7 brigades to prevent a unity government from forming in Tripoli, by attending the signing ceremony to inaugurate the force with GNC President  Nuri Abu Sahmain. As GNC Prime Minister , Ghwell has played a central role in obstructing the establishment of the GNA established under the Libya Political Agreement. On 15 January 2016, in his capacity as the Tripoli GNC's Prime Minister and Minister of Defence , Ghwell ordered the arrest of any members of the new Security Team, appointed by the Prime Minister Designate of the Government of National Accord, who set foot in Tripoli. On 31 August 2016 he ordered the Prime Minister  and the Defence Minister  of the National Salvation Government  to return to work after the HoR had rejected the GNA. 1.4.2016 23. ABU SAHMAIN, Nuri a.k.a. BOSAMIN, Nori BO SAMIN, Nuri d.o.b. 16.5.1956 Place of birth: Zouara/Zuwara, Libya Nuri Abu Sahmain used to be the so-called President  of the internationally unrecognised General National Congress ( GNC ) (also known as the National Salvation Government ), and as such is responsible for their activities. As GNC President , Nuri Abu Sahmain has played a central role in obstructing and opposing the Libyan Political Agreement and the establishment of the Government of National Accord ( GNA ). On 15 December 2015 Sahmain called for the postponement of the Libya Political Agreement scheduled to be agreed at a meeting on 17 December. On 16 December 2015 Sahmain issued a statement that the GNC did not authorise any of its members to participate in the meeting or sign the Libya Political Agreement. On 1 January 2016 Sahmain rejected the Libyan Political Agreement in talks with the United Nations Special Representative. 1.4.2016